Citation Nr: 1142771	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for left shoulder strain.

2.  Entitlement to an increased (compensable) evaluation for herniation of fascia, lower right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho, which denied increased (compensable) ratings for the Veteran's left shoulder disability and herniation of fascia of the lower right leg.

In December 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a July 2011 Travel Board hearing.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by limitation of arm motion to shoulder level and associated functional limitations, without dislocation, nonunion or loose union.

2.  Herniation of fascia, lower right leg is not analogous to an extensive muscle hernia.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a left shoulder strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Code 5201 (2011).

2.  The criteria for a compensable rating for herniation of fascia, lower right leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.73 (Diagnostic Code 5326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Left Shoulder Strain

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side; and a 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side; and a 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side. 

Evidence of record shows that the Veteran is right-handed; thus, his left shoulder is not considered the major side.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.

In a July 2001 rating decision, the RO granted service connection for left shoulder pain, with a noncompensable evaluation, effective August 4, 2000.

In response to his claim for an increased rating, the Veteran was afforded a VA examination February 2009.  He complained of grinding in the shoulder, pain that shot down his upper arm to his elbow, weakness and stiffness in the left shoulder.  He denied any deformity, giving way, instability or incoordination.  The Veteran also reported that his left shoulder disability had significant effects on his occupation causing him to experience problems with lifting, carrying, reaching and a decreased in upper extremity strength.  As a result, he claimed that he had been assigned different duties at work.  He also reported that the disability severely affected his ability to dress himself, moderately affected his ability to drive, complete chores and to participate in recreational activities, and mildly affected his ability to exercise.  

On physical examination, there was no evidence of dislocation or subluxation, locking, effusion, tenderness or inflammatory arthritis, and the Veteran did not report any flare-ups.  However, the examiner did note that there was tenderness of the shoulder, crepitus and abnormal motion.  There was no evidence of pain during active range of motion, and the Veteran demonstrated flexion from 0-180 degrees, with crepitance noted when flexing past 90 degrees; abduction from 0-155 degrees; internal rotation from 0-90 degrees; and external rotation from 0-90 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation in range of motion after three repetitions.  X-rays of the left shoulder revealed probable bone islands (benign growth of bone or cartilage in a bone, usually within the marrow) in the proximal humerus, but was otherwise negative. The report also indicated that there was absolutely no abnormality of the arm muscle.  The examiner's diagnosis was a left shoulder strain.

During his July 2011 Travel Board hearing, the Veteran testified that he continued to experience left shoulder pain, including increased pain with repetitive motion, stiffness, weakness and a grinding sensation in the shoulder.  He also testified that he was unable to lift anything "chest high", without experiencing severe pain in the left shoulder, and as a result, he had been removed from his regular position at work, and assigned different job duties.  See July 2011 Travel Board hearing transcript.

The Board finds that the evidence on examination in February 2009 of crepitance on flexion at 90 degrees, combined with the Veteran's reports of severe pain when attempting to lift at chest level, equates to limitation of motion at shoulder level.  See Mariano v. Principi, 17 Vet. App. 305 (2003); 38 C.F.R. §§ 4.71, Plate I, 4.40, 4.45.  Based on the evidence of limitation of motion at the shoulder level, and with resolution of reasonable doubt in the Veteran's favor, a 20 percent evaluation is warranted for the Veteran's left shoulder disability.  The Board also notes that consideration was given to the Veteran's reports of significant occupational impairment and functional limitations with regard to dressing, driving, completing chores and exercising, as required by DeLuca, when granting the 20 percent evaluation.  

As the evidence does not show limitation of left arm motion to midway between the side and shoulder level or to 25 degrees from the side, a rating in excess of 20 percent is not warranted under Diagnostic Code 5201.

The Veteran has not reported dislocation during the current appeal period and this symptom has not been shown in the clinical or examination record.  He retains significant shoulder motion which means that there is no ankylosis.  The evidence is, therefore, against the grant of an increased rating on the basis of dislocation, nonunion or malunion under Diagnostic Codes 5200-5203 (2011).

The Board also notes that as there was no evidence on VA examination in February 2009 or elsewhere in the record of a muscle injury to the left shoulder, consideration of a higher rating under Diagnostic Codes 5301 and 5302 is not warranted.
Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by limitation of motion, pain, stiffness and weakness and associated functional limitations.  This symptomatology is contemplated by the rating criteria which have been applied in this case.  

The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2010).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  
No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  
In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Hernia of Fascia of Lower Right Leg

The Veteran's hernia of fascia of the lower right leg has been evaluated as noncompensable under the provisions of 38 C.F.R. § 4.73, DC 5326.  Under this code, rating for a muscle hernia, requires an extensive hernia of the muscle without other injury to the muscle, to warrant a 10 percent evaluation. 38 C.F.R. § 4.73, Diagnostic Code 5326 (2011).  

In this case, the Veteran has not been found to have an extensive muscle hernia at any time during this rating period.  The Veteran testified during his July 2011 that he had severe pain in the right leg on prolonged walking and standing, which was alleviated by rest, elevation of the leg and ice.  However, on VA examination in February 2009, he denied any decreased incoordination, increased fatigability, weakness, or uncertainty of movement as a result of the herniated fascia.  The Veteran did report weekly flare-ups of leg pain, which lasted for hours as a result of prolonged standing and walking, but he also reported that the flare-ups did not cause additional limitation of motion or other functional impairment.  He also reported mild impairment in his ability to perform chores, shop and participate in recreational activities, and moderate impairment in his ability to exercise and play sports, as a result of his disability, but he denied any affects on his employment and any impairment in his ability to feed or bathe himself or his ability to travel.  Furthermore, the examiner noted that the Veteran's muscle function was normal in that he had sufficient comfort, endurance and strength to perform activities of daily living.  

The examiner noted that there was no history of trauma to the muscles, no history of neoplasm, no scars, no residuals of nerve damage, no residuals of tendon damage, no residuals of bone damage, no loss of deep fascia or muscle substance, and no limitation of motion of any joint due to muscle disease or injury.  The examination report also indicated that no muscle had been injured, destroyed or traversed, and that there was no intermuscular scarring.  The examiner also noted that on physical examination, the area of the muscle herniation was soft; there was no crepitance; herniation was easily compressible; and there was no vascular or neurologic compromise.  The examiner also specifically noted that although there was evidence of muscle herniation, the herniation was not extensive.  Accordingly, the Board finds that a disability analogous to an extensive hernia, necessary for a compensable rating, has not been shown.  

The Board also notes that as shown during the February 2009 examination, there is no evidence of any other injury to any muscle group, aside from a muscle hernia.  Therefore, consideration of a higher rating under other diagnostic codes governing muscle injuries is not required in this case.  However, if the Board were to consider a higher rating under Diagnostic Codes 5311 and 5312, there would have to be evidence that meets the criteria for a moderate muscle injury in order for a compensable rating of 10 percent to be granted.  

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  
The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

A slight muscle injury is a simple wound to the muscle without debridement or infection.  Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).  

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars that are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.  

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History of a moderately severe disability of the muscles includes service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  

Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through one or more muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.  

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds, worse than those shown for moderately severe muscle injuries, should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.  

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin indicating wide damage to muscle groups in the track of a missile.  Palpation shows loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the sound side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

Service treatment records do not show that the Veteran required hospitalization in service for treatment of his injury.  The record reflects that the Veteran has consistently complained of cardinal symptoms of muscle wounds, such as fatigue and pain after moderate use, and that he has reported a lowered threshold of fatigue in his right lower extremity, when compared with the sound side.  However, there is no evidence of scars associated with his injury, and no evidence of moderate loss of deep fascia or muscle substance or impairment of muscle tonus.  See February 2009 VA examination report.  Accordingly, the Board finds that a compensable rating is also not warranted under Diagnostic Codes 5311 or 5312.

The hernia of fascia of the lower right leg has not reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  He has not been hospitalized, or missed much work related to this medical condition.  It is appropriately rated on a schedular basis as noncompensable and is evident of no more.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran has reported that he had to be assigned new job duties as a result of his left shoulder and right lower leg disabilities.  However, at the time of his February 2009 VA examination and his July 2011 Travel Board hearing, he reported that he was gainfully employed.  As there has been no allegation or evidence of unemployability attributable to the Veteran's service-connected left shoulder or right leg disabilities, the Board finds that further consideration of entitlement to a TDIU is not required.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2009 letter provided the information required by Vazquez-Flores.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
There was a timing deficiency in that the March 2009 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a statement of the case issued in July 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records.  He has not reported any VA or private treatment.  Additionally, the Veteran was provided proper VA examinations in February 2009, to evaluate his left shoulder and right lower leg disabilities.

Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was provided a Travel Board hearing.   Therefore, VA has complied with the December 2010 remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.



ORDER

A 20 percent rating, but no more, is granted for a left shoulder strain.

An increased rating for a hernia of fascia of the lower right leg is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


